DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-16, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (CN 109709690 A) (English machine translation and patent publication provided with the IDS dated 2/10/2021) and further in view of Komaki et al. (US 20170069135 A1).
Regarding claim 1, Ding discloses eyewear (machine translation; [0002]), comprising: a frame (Fig. 1; part of spectacle frame 1 surrounding the explosion-proof lenses 7, i.e. the rims) having a first side and a second side (Fig. 1; left and right side); a first temple adjacent the first side of the frame (Fig. 1; 1); a battery (Fig. 1; 3 or 16) supported by the eyewear (Fig. 1); and a phase change material (PCM) (Fig. 2; 18) coupled to the battery (Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
Ding further discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery (Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
The instant specification discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery [0063].
Since Ding discloses a similar method making the eyewear with respect to the instant specification, a substantially identical eyewear would be expected to include wherein the phase change material (PCM) is “configured to regulate a temperature of the battery.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the eyewear of Ding to have the claimed temperature regulation configuration because the eyewear of Ding and the eyewear of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Ding does not disclose wherein the battery is supported by the eyewear in a distal end of the first template opposite the frame.
Komaki teaches eyewear (Fig. 4), comprising: a frame (Fig. 4; 101) having a first side and a second side (Fig. 4); a first temple (Fig. 4; 107) adjacent the first side of the frame (Fig. 4); a battery (Fig. 4; BAT or BAT*) supported by the eyewear in a distal end of the first temple (Fig. 4, 8 or 9) opposite of the frame (Fig. 4) to improve the weight balance with the frame [0078].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to move the battery in the eyewear of modified Ding to the position taught in Komaki in order to improve the weight balance with the frame and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Ding discloses all the limitations of the eyewear above and further discloses wherein the eyewear comprises a phase change material (PCM) (Ding; Fig. 2; 18). The eyewear of the instant specification also comprises a PCM (Ding; Figs. 9A-9B; 800) and the instant specification further teaches that all PCMs have both sensible energy and latent energy [0065]. Therefore, the PCM of modified Ding should be expected to have the same kinds of energy as the PCM of the instant specification. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Ding inherently discloses wherein the PCM has sensible energy and latent energy.
Modified Ding further discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery (Ding; Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
The instant specification discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery [0063].
Since modified Ding discloses a similar method making the eyewear with respect to the instant specification, a substantially identical eyewear would be expected to include “wherein the latent energy is configured to be thermally transferred to the battery.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the eyewear of modified Ding to have the claimed latent energy transfer configuration because the eyewear of modified Ding and the eyewear of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, modified Ding discloses all the limitations of the eyewear above and further discloses wherein the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery (Ding; Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
The instant specification discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery [0063].
Since modified Ding discloses a similar method making the eyewear with respect to the instant specification, a substantially identical eyewear would be expected to include “wherein the PCM is configured to transfer the latent energy to the battery as ambient temperature decreases.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the eyewear of modified Ding to have the claimed latent energy transfer configuration because the eyewear of modified Ding and the eyewear of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 4, modified Ding discloses all the limitations of the eyewear above and further discloses wherein the PCM at least partially encompasses the battery (Ding; Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
Regarding claim 5, modified Ding discloses all the limitations of the eyewear above and further discloses wherein the PCM completely encompasses the battery (Ding; Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
Regarding claim 6, modified Ding discloses all the limitations of the eyewear above and further discloses wherein the PCM contacts the battery (Ding; Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
Modified Ding further discloses wherein the eyewear comprises a phase change material (PCM) (Ding; Fig. 2; 18). The eyewear of the instant specification also comprises a PCM (Ding; Figs. 9A-9B; 800) and the instant specification further teaches that all PCMs have both sensible energy and latent energy [0065]. Therefore, the PCM of modified Ding should be expected to have the same kinds of energy as the PCM of the instant specification. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Ding inherently discloses wherein the PCM has latent energy.
Modified Ding further discloses wherein the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery (Ding; Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
The instant specification discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery [0063].
Since modified Ding discloses a similar method making the eyewear with respect to the instant specification, a substantially identical eyewear would be expected to include “wherein the PCM is configured to conductively transfer latent energy to the battery.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the eyewear of modified Ding to have the claimed latent energy transfer configuration because the eyewear of modified Ding and the eyewear of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 10, modified Ding discloses all the limitations of the eyewear above and further discloses wherein the eyewear further comprises a second temple adjacent the second side of the frame and another battery positioned in the second temple (Ding; Figs. 1-2; the second temple and battery are positioned similarly to the first temple and battery). 
Regarding claim 11, Ding discloses a method of use of eyewear (machine translation; [0002]), comprising: a frame (Fig. 1; part of spectacle frame 1 surrounding the explosion-proof lenses 7, i.e. the rims) having a first side and a second side (Fig. 1; left and right side); a first temple adjacent the first side of the frame (Fig. 1; 1); a battery (Fig. 1; 3 or 16) supported by the eyewear (Fig. 1); and a phase change material (PCM) (Fig. 2; 18) coupled to the battery (Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
Ding also discloses wherein the eyewear comprises a phase change material (PCM) (Fig. 2; 18). The eyewear of the instant specification also comprises a PCM (Figs. 9A-9B; 800) and the instant specification further teaches that all PCMs have both sensible energy and latent energy [0065]. Therefore, the PCM of modified Ding should be expected to have the same kinds of energy as the PCM of the instant specification. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Ding inherently discloses wherein the PCM has latent energy.
Ding further discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery (Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
The instant specification discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery [0063].
Since Ding discloses a similar method making the eyewear with respect to the instant specification, a substantially identical eyewear would be expected to include wherein the phase change material (PCM) is “configured to regulate a temperature of the battery, comprising: the battery having a temperature; and latent energy of the PCM maintaining the temperature of the battery.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the method of Ding to have the claimed temperature regulation configuration because the eyewear of Ding and the eyewear of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Ding does not disclose wherein the battery is supported by the eyewear in a distal end of the first temple opposite of the frame.
Komaki teaches a method of use of eyewear (Figs. 4, 19), comprising: a frame (Fig. 4; 101) having a first side and a second side (Fig. 4); a first temple (Fig. 4; 107) adjacent the first side of the frame (Fig. 4); a battery (Fig. 4; BAT or BAT*) supported by the eyewear in a distal end of the first temple (Fig. 4, 8 or 9) opposite of the frame (Fig. 4) to improve the weight balance with the frame [0078].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to move the battery in the method of modified Ding to the position taught in Komaki in order to improve the weight balance with the frame and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 12, modified Ding discloses all the limitations of the method above and further discloses wherein the eyewear comprises a phase change material (PCM) (Ding; Fig. 2; 18). The eyewear of the instant specification also comprises a PCM (Ding; Figs. 9A-9B; 800) and the instant specification further teaches that all PCMs have both sensible energy and latent energy [0065]. Therefore, the PCM of modified Ding should be expected to have the same kinds of energy as the PCM of the instant specification. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Ding inherently discloses wherein the PCM has sensible energy and latent energy.
Modified Ding further discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery (Ding; Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
The instant specification discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery [0063].
Since modified Ding discloses a similar method making the eyewear with respect to the instant specification, a substantially identical eyewear would be expected to include “wherein the latent energy is transferred to the battery.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the method of modified Ding to have the claimed latent energy transference step because the eyewear of modified Ding and the eyewear of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 13, modified Ding discloses all the limitations of the method above and further discloses wherein the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery (Ding; Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
The instant specification discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery [0063].
Since modified Ding discloses a similar method making the eyewear with respect to the instant specification, a substantially identical eyewear would be expected to include “wherein the transfers the latent energy to the battery as ambient temperature decreases.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the method of modified Ding to have the claimed latent energy transference step because the eyewear of modified Ding and the eyewear of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 14, modified Ding discloses all the limitations of the method above and further discloses wherein the PCM at least partially encompasses the battery (Ding; Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
Regarding claim 15, modified Ding discloses all the limitations of the method above and further discloses wherein the PCM completely encompasses the battery (Ding; Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
Regarding claim 16, modified Ding discloses all the limitations of the method above and further discloses wherein the PCM contacts the battery (Ding; Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
Modified Ding also discloses wherein the eyewear comprises a phase change material (PCM) (Ding; Fig. 2; 18). The eyewear of the instant specification also comprises a PCM (Ding; Figs. 9A-9B; 800) and the instant specification further teaches that all PCMs have both sensible energy and latent energy [0065]. Therefore, the PCM of modified Ding should be expected to have the same kinds of energy as the PCM of the instant specification. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Ding inherently discloses wherein the PCM has latent energy.
Modified Ding further discloses wherein the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery (Ding; Fig. 2 & machine translation; [0035]-[0036]; the phase change material layer 18 fills the fiber foam skeleton 17 of frame 1, batteries 3 & 16 are embedded in the fiber foam skeleton 17, and the insulating shell 2 sleeves the outside of frame 1).
The instant specification discloses that the method of manufacturing the eyewear comprises: encompassing battery with the PCM such that the PCM in thermal contact with the battery [0063].
Since modified Ding discloses a similar method making the eyewear with respect to the instant specification, a substantially identical eyewear would be expected to include “wherein the PCM conductively transfers latent energy to the battery.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the method of modified Ding to have the claimed latent energy transference step because the eyewear of modified Ding and the eyewear of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 20, modified Ding discloses all the limitations of the method above and further discloses wherein the eyewear further comprises a second temple adjacent the second side of the frame and another battery positioned in the second temple (Ding; Figs. 1-2; the second temple and battery are positioned similarly to the first temple and battery). 
Regarding claim 21, modified Ding discloses all the limitations of the eyewear above and further discloses wherein the eyewear further comprises an active electronic component (Komaki; Fig. 4; 11 or 11*), wherein the battery is configured to power the active electronic component (Komacki; [0066]) to allow the eyewear to execute various programs (Komacki; [0109]-[0112]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the active electronic component of Komacki to the eyewear of modified Ding to allow the eyewear to execute various programs and the skilled artisan would have a reasonable expectation of success in doing so. 
Regarding claim 22, modified Ding discloses all the limitations of the eyewear above and further discloses wherein the active electronic component is an electronic processor (Komacki; [0066]).
Regarding claim 23, modified Ding discloses all the limitations of the eyewear above and further discloses wherein the method further comprises an active electronic component (Komaki; Fig. 4; 11 or 11*), wherein the battery is configured to power the active electronic component (Komacki; [0066]) to allow the eyewear to execute various programs (Komacki; [0109]-[0112]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the active electronic component of Komacki to the method of modified Ding to allow the eyewear to execute various programs and the skilled artisan would have a reasonable expectation of success in doing so. 
Regarding claim 24, modified Ding discloses all the limitations of the method above and further discloses wherein the active electronic component is an electronic processor (Komacki; [0066]).
Response to Arguments
The Applicant amended claim 1 by incorporating claims 8-9 and further amending to read wherein a battery supported by the eyewear in a distal end of the first temple opposite of the frame.  The amendment changing “away from” to “opposite of” overcame the rejection of record in the action dated 6/7/2022.
Applicant’s arguments with respect to claims 1-6, 10-16, and 20-24 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724        

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759